--------------------------------------------------------------------------------

Exhibit 10.142
Execution Version
 
October 25, 2012
 
Peter Karmanos, Jr.
Executive Chairman
Compuware Corporation
One Campus Martius
Detroit, MI  48226
 
Re: Transition Employment Agreement
 
Dear Peter:
 
As set forth below, the Board of Directors (the “Board”) of Compuware
Corporation (the “Company”) makes the following offer to you regarding the terms
of your compensation and benefits during the transition period when you step
down as Executive Chairman of the Company (the “Agreement”):
 
A.  Duties and Term of Agreement
 
1.
You will continue to discharge your duties as a member and Chairman of the Board
of Directors of the Company until you retire from both positions on March 31,
2013 (the “Transition Date”).

 
2.
The terms of this Agreement shall become effective upon the Transition Date and
continue until the sixth anniversary of the Transition Date unless specified
otherwise herein (the “Term”).

 
3.
During the Term, you shall continue to be employed by the Company, providing
consulting services to the Company as requested from time to time by the
Company.

 
4.
Following the Transition Date, you shall continue to comply with the
Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement
provisions in your current Executive Employment Agreement with the Company,
dated July 1, 2011, as it may be amended from time to time (the “Current
Employment Agreement”).

 
B.  Compensation During Term
 
In consideration of your forty years of service as an executive of the Company
and as compensation for your transition employment services to the Company
during the Term:
 
1.
The Company shall pay you an annual base salary in the amount of $600,000 on a
semimonthly basis beginning in the first month after the month of your
Transition Date.

 
2.
The Company shall pay you (or in the event of your death or disability, your
estate or beneficiary, as applicable) any earned bonuses under the Company’s
executive incentive bonus plans for fiscal year 2013 and any previous years in
accordance with their terms, with payment occurring no later than the 15th day
of the third month following the Company’s fiscal year for which the bonus is
awarded.

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.142
Execution Version
 
3.
Your existing outstanding stock options and restricted stock units shall
continue to vest in accordance with the terms of such grants during the Term of
this Agreement.

 
4.
For each year during the Term of this Agreement, you shall receive annual
nonqualified stock option grants to purchase 100,000 shares of Company stock in
accordance with the general terms of options awarded to other C-level Company
executives, except as may otherwise be specified herein.

 
5.
During the Term of this Agreement, you shall be eligible to continue to
participate in all the Company’s benefit plans, including without limitation,
medical, dental, hospitalization, vision, life and disability.  Additionally,
you shall continue to receive an office, administrative support, parking at the
Company’s headquarters and reimbursement for all business-related expenses.  You
shall continue to receive the use of two automobiles for so long as the Company
maintains its sponsorship agreement with General Motors pursuant to which the
Company is provided with automobiles for use by its executives.

 
C.  Termination of Employment
 
The Term of this Agreement shall end prior to the sixth anniversary of the
Transition Date with the payment of associated compensation as set forth below:
 
1.
If your employment is terminated by the Company without Cause (as defined in
C(4)(d) below) or by you for Good Reason ( as defined in (g) below), you shall
receive:

 
(a)           your base salary through the date of employment termination,
payable on the next regular payroll date;
 
(b)           bonuses earned through the date of employment termination, payable
in accordance with the bonus plan’s terms but no later than the 15th day of the
third month following the end of the Company’s fiscal year for which the bonus
is awarded;
 
(c)           severance pay equal to the full amount of the base salary that
would have been paid to you over the unexpired portion of the Term in equal
consecutive monthly installments beginning on the next regularly monthly payroll
date after employment termination;
 
(d)           all outstanding stock options and restricted stock units shall be
fully vested and exercisable to the extent permissible under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”);
 
(e)           to the extent available under commercially reasonable terms, you
shall receive coverage for disability and life insurance benefits commensurate
with the benefits that you would have received if you had continued your
employment with the Company until the end of the Term, which benefits shall be
provided through an individual policy if the Company is unable to provide such
benefits under its own life and disability plan; and
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.142
Execution Version
 
(f)            you shall receive taxable reimbursement for the applicable COBRA
premium paid by you for COBRA coverage under the Company’s medical, dental and
vision plans (the “Health Plans”) for you and your Eligible Dependents (as
defined under the Health Plans) for the duration of the statutory COBRA period
under Code Section 4980B and related regulations.  To the extent permitted by
and not deemed discriminatory under applicable law, and coverable under the
Company’s stop-loss or reinsurance policy for the Health Plans after the
statutory maximum COBRA period expires, you and your Eligible Dependents may
continue coverage under the Health Plans at your expense at the then fair market
value of such coverage as determined by the Company (“Post-COBRA
Coverage”).  Any such Post-COBRA Coverage shall terminate on the earliest of
your death (except as otherwise provided in (C)(3)(c) below regarding survivor
benefits), with respect to your dependents, when they no longer are considered
Eligible Dependents under the terms of the Health Plans (e.g. date of divorce
from spouse, child’s attainment of age 26, etc.), or upon the complete
termination of all group health plans sponsored by the Company for any active
employees.  Your monthly taxable reimbursement from the Company shall be the
amount equal to your payment of the Post-COBRA Coverage during the duration of
the coverage. If Post-COBRA Coverage under the Company’s Health Plans is not
permitted by or is deemed discriminatory under applicable law or is not
coverable by the Company’s stop loss or reinsurance policy, the Company shall
pay you the then lump-sum present actuarial value of the amount that the Company
would have reimbursed you had such Post-COBRA Coverage continued for your life,
based on your life expectancy as of the date of valuation.  Such lump sum
payment, as determined in the sole discretion of the Company based on then
current COBRA rates, shall be made to you within 30 days following the
expiration of the statutory maximum COBRA period under the Company’s Health
Plans, and you shall be fully responsible to obtain your own health insurance
coverage for you and your Eligible Dependents after your COBRA coverage
expires.  You shall not be eligible for any Post-COBRA Coverage, reimbursements
or any alternative payments if your COBRA coverage is terminated prior to the
statutory maximum COBRA period permitted by law.
 
(g)           For purposes of this Agreement, you may terminate this Agreement
for “Good Reason” if
 
(i)          the Company breaches any material provision of this Agreement and
such breach continues for at least 10 days after you provide written notice to
the Company’s General Counsel specifying in reasonable detail the nature of the
breach;
 
(ii)         during the Term of this Agreement there is a relocation of the
principal corporate offices of the Company outside of the Detroit metropolitan
area without your prior consent; or
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.142
Execution Version
 
(iii)        the Company fails to timely pay you any amounts due under this
Agreement.
 
2.
If your employment is terminated by you without Good Reason, you shall receive:

 
(a)           your base salary through the date of employment termination,
payable on the next payroll date;
 
(b)           your bonuses earned through the date of employment termination,
payable in accordance with the bonus plan’s terms but no later than the 15th day
of the third month following the company’s fiscal year for which the bonus is
awarded; and
 
(c)           all outstanding stock options and restricted stock units shall be
treated in accordance with their terms for voluntary employment termination.
 
3.
If you employment is terminated due to your death or disability as defined under
the Company’s disability insurance plan:

 
(a)           you (or your estate or beneficiary, as applicable) shall receive a
sum equal to the full amount of the base salary that would have been paid to you
over the unexpired portion of the Term, payable in equal consecutive semimonthly
installments commencing in the first month after the month of your employment
termination;
 
(b)           you and your Eligible Dependents shall be entitled to the same
provisions set forth in Section C(1)(f) regarding continuation of coverage under
the Company’s Health Plans and reimbursements or alternative payments; and
 
(c)           in the case of your death, your Eligible Dependents shall be
entitled to the same COBRA continuation coverage and taxable reimbursements from
the Company as set forth under Section C(1)(f) for the duration of the statutory
maximum COBRA period; provided, however, that Post-COBRA Coverage of your
surviving Eligible Dependents shall be available at their own expense at the
then fair market value as determined by the Company but only to the extent
permitted by and not deemed discriminatory under applicable law and covered by
the Company’s stop loss or reinsurance policy.  Such surviving Eligible
Dependents shall not be entitled to any Company reimbursements or payments in
connection with such Post-COBRA Coverage after your death.
 
4.
If your employment is terminated by the Company for Cause, (as defined in (d)
below), you shall receive:

 
(a)           your base salary through the date of employment termination,
payable on the next regular payroll date.
 
(b)           any bonus payments, earned through the date of employment
termination, payable in accordance with the bonus plan’s terms for employment
termination due to Cause; provided that any amount due shall be paid no later
than the 15th day of the third month following the Company’s fiscal year for
which the bonus is awarded.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.142
Execution Version
 
(c)           your existing outstanding stock options and restricted stock units
shall be treated in accordance with their terms for employment termination due
to Cause.
 
(d)           For purposes of this Agreement, “Cause” shall mean your willful
and continued failure to perform your duties after a written demand by the Board
or the willful engaging by you in illegal conduct or gross misconduct which is
materially damaging to the Company, or you are found by the Board to have
violated the Company’s Code of Conduct.
 
D.  Construction and Amendments
 
1.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Michigan.  You and the Company consent to the jurisdiction of the
state and federal courts within the State of Michigan.

 
2.
If any amounts that become due under this Agreement constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, payment of such
amounts shall not commence until you incur a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).  For purposes of this
Agreement, the terms “employment termination” and “termination from employment”
and terms of like expression are intended to constitute a “separation from
service” under Code Section 409A.

 
3.
If, at the time of your separation from service, you are a “specified employee”
(within the meaning of Code Section 409A), any benefit to which Code Section
409A additional taxes could then be assessed on account of your separation from
service (including any amounts payable pursuant to the preceding sentence) shall
not be paid until the earlier of your death or the end of the sixth calendar
month beginning after the your separation from service (the “409A Suspension
Period”) to the extent such delay may reasonably be expected to avoid Code
Section 409A additional taxes.  Within fourteen (14) calendar days after the end
of the 409A Suspension Period, you shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence.  Thereafter,
you shall receive any remaining benefits as if there had not been an earlier
delay.

 
4.
All reimbursements and in-kind benefits provided under this Agreement that
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements under
Code Section 409A, including that: (a) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided that you have submitted an invoice for such fees or expenses at least
30 days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred and complied with all Company
policies regarding such reimbursements; (b) the amount of in-kind benefits or
expenses that the Company is obligated to provide or pay in any given calendar
year (other than medical reimbursements described in Treas, Reg. Section
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits or expenses
eligible for reimbursement that the Company is obligated to provide or pay in
any other calendar year; (c) your right to have the Company pay or provide such
reimbursement and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (d) in no event shall the Company’s obligation to make such
reimbursements or to provide such in-kind benefits apply later than the periods
set forth in this agreement.

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.142
Execution Version
 
5.
The Company shall have the sole discretion to interpret the requirements of the
Code, including Code Section 409A, for purposes of this Agreement.

 
6.
No amendments to this Agreement shall be effective unless agreed to in writing
by both you and the Company.

 
7.
This Agreement supersedes and replaces in its entirety the transition consulting
agreement entered into between you and the Company dated March 1, 2007, as
amended on December 31, 2008.

 
If you agree and accept the terms of this Agreement, please sign both copies and
return one copy to me.
 
Sincerely,
 
William O. Grabe
Chairperson, Compensation Committee
 
I agree and accept the terms of this Agreement:
 
By:
/s/ Peter Karmanos, Jr.
 
Date: October 25, 2012
 
Peter Karmanos, Jr., Executive Chairman

 
 
Page 6 of 6

--------------------------------------------------------------------------------